Citation Nr: 9909954	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The appellant's son


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1950 to 
November 1953.  He died on May [redacted], 1995.  The 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision by the RO that denied 
the appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151.  In February 1999, the 
undersigned Member of the Board conducted a hearing at the 
RO, during which the appellant and her son testified (Travel 
Board hearing).  


REMAND

A synopsis of the salient facts follows.  On May 8, 1995, the 
veteran entered the VA Hospital (VAH) in Charleston, South 
Carolina (VAH Charleston), in order to undergo a 
transurethral resection of a bladder tumor, which was 
scheduled for May 17, 1995.  On May 17, 1995, at 6:20 a.m., 
shortly prior to the scheduled surgery, a physician entered 
an order permitting the veteran to take a shower, without his 
telemetry monitor attached.  At approximately 6:50 a.m. 
(there is some conflict in the evidence as to the precise 
time), another patient discovered the veteran in the shower 
room, apparently unconscious, and with a laceration of the 
right side of his head.  VAH Charleston personnel arrived 
shortly thereafter, performed cardiopulmonary resuscitation, 
and restored a heartbeat.  However, the veteran had 
experienced cerebral anoxia and cardiac arrest, and slipped 
into a coma.  Unfortunately, on May [redacted], 1995, the 
veteran died.  His widow now claims DIC pursuant to 38 
U.S.C.A. § 1151. 

This case must be remanded because the claims file does not 
contain all of the pertinent VA treatment records.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  In particular, the 
veteran was hospitalized at VAH Charleston from May 8, 1995 
to May [redacted], 1995, but the VAH Charleston inpatient 
records in the file are predominantly records dated from 
May 15 to May [redacted], 1995.  Moreover, it is unclear 
whether even those records are complete, given that they were 
submitted by the appellant's representative and not the VAH 
Charleston.  As to VA outpatient treatment records, certain 
evidence in the file indicates that, at the time of the veteran's 
death, he had only recently been diagnosed as having congestive 
heart failure.  See, e.g., the May 1995 VA hospitalization 
summary (referring to a recent onset of congestive heart failure); 
and a Statement of Facts prepared for proceedings relating to 
the appellant's tort claim against VA (referring to a March 
20, 1995 VA electrocardiogram study and VA outpatient 
treatment on April 11, 1995).  Some of the VA outpatient 
records pertaining to his cardiopulmonary treatment are 
mentioned, but are not in the file.  See id.  Such records 
are pertinent here because the certified cause of the 
veteran's death was anoxic encephalopathy due to (or as a 
consequence of) cardiac arrest, with chronic obstructive 
pulmonary disease and atrial flutter listed as significant 
conditions contributing to death.  See also 38 C.F.R. § 3.358 
(1998).  Thus, a remand is warranted in order to obtain this 
additional evidence.  38 C.F.R. § 19.9 (1998). 

Also, the Board notes that neither the October 1997 rating 
decision nor the April 1998 statement of the case contains a 
recitation to the statute which provides the substantive 
basis of the appellant's claim, 38 U.S.C.A. § 1151.  This is 
significant due to recent changes in the law applicable to 
compensation claims under Section 1151, and thus some 
discussion of those changes is warranted.  

The governing statutory law for claims of this sort is set 
forth at 38 U.S.C.A. § 1151.  When the appellant first filed 
her claim in April 1997, that statute provided, in pertinent 
part, that when a veteran suffers injury or aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability or 
death of such veteran, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service connected.  38 U.S.C.A. 
§ 1151 (West 1991).  As explained in more detail below, this 
version of Section 1151 still applies here.

The regulations implementing 38 U.S.C.A. § 1151 appear at 38 
C.F.R. §§ 3.358, 3.800.  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  38 C.F.R. § 3.358(a) (1998).  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  38 C.F.R. § 3.358(b)(1).  Compensation is not 
payable if additional disability or death is a result of the 
natural progress of the injury or disease for which the 
veteran was hospitalized.  338 C.F.R. § 3.358(b)(2).  
Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

In order to avoid any possible misunderstanding as to the 
governing law in this case, the Board notes that in Brown v. 
Gardner, 115 S.Ct 552, the United States Supreme Court held 
that an earlier version of 38 C.F.R. § 3.358(c)(3) was 
invalid because the earlier version required evidence of 
fault on the part of VA or the occurrence of an accident or 
otherwise unforeseen event.  Brown v. Gardner, 115 S.Ct. 552, 
(1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584, 586-88 (1991).  In March 1995, 
the Secretary of VA published an interim rule amending 
Subsection 3.358(c) to conform to the Supreme Court decision.  
That amendment was made effective November 25, 1991, the date 
of the Gardner decision by the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), and 
codified at 38 C.F.R. § 3.358(c) (1998).  The final version 
of the regulation, as set forth in the preceding paragraph, 
requires no showing of fault on the part of VA in order to 
establish entitlement to compensation under Section 1151.

Recently, Congress amended the above-cited version of 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  Here, the appellant filed 
her claim with VA in April 1997.  Thus, it must be 
adjudicated pursuant to the earlier version of 38 U.S.C.A. 
§ 1151 and the May 23, 1996, final version of 38 C.F.R. 
§ 3.358, as set forth above.

This case is REMANDED for the following actions: 

1.  The RO should contact the appellant 
and inform her that she may submit 
additional evidence in support of her 
claim.  The RO should tell her that the 
best type of evidence is evidence from 
a physician or other medical authority 
which would tend to show that the 
veteran suffered injury (or aggravation 
of an injury) as a result of VA 
hospitalization or medical treatment, 
or as the result of having submitted to 
a VA examination, and that such injury 
or aggravation resulted in the 
veteran's death.  In particular, she 
may wish to submit additional opinion 
evidence from competent medical 
authority explaining how any lack of VA 
supervision, when the veteran entered 
the shower on May 17, 1995, resulted in 
his death; or supporting any other 
theory that has been advanced by the 
appellant regarding the cause(s) of the 
veteran's death.  See 38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 
(1998).  The RO should allow the 
appellant a reasonable time within 
which to submit such evidence.  All 
materials obtained should be associated 
with the file. 

2.  The RO should take reasonable steps 
to obtain all records of outpatient 
treatment provided to the veteran by 
the VA Medical Center in Charleston, 
South Carolina, dated from May 1994 to 
May 1995.  The RO should also take 
reasonable steps to obtain all 
inpatient treatment records for the 
period of the veteran's hospitalization 
at the VA Hospital in Charleston, South 
Carolina, from May 8, 1995 to May [redacted], 
1995.  The request for records should 
specifically include hospital 
summaries, operative reports, 
laboratory reports, diagnostic testing 
reports (including radiographic 
reports), radiographic films (including 
all CT scan(s) and x-ray(s)), doctors' 
orders, nurses' notes, and medication 
records-in short, all documentation 
created during the veteran's 
hospitalization.  All records obtained 
should be associated with the claims 
folder.

3.  Thereafter, the RO should take 
adjudicative action on the appellant's 
claim of entitlement to Dependency and 
Indemnity Compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991), as that 
statute existed prior to its amendment 
in October 1996.  VAOPGCPREC 40-97.  If 
the benefit sought remains denied, then 
the RO should issue a supplemental 
statement of the case that addresses 
all evidence, including that received 
since issuance of the April 1998 
statement of the case.  The 
supplemental statement of the case 
should specifically refer to applicable 
law and regulations.

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until she receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

